yFTITE
^ IN CLIRKt OFFICE
•ifiBEccuRr.8m wwMSHGieTQN                                this opiinion was filed for record
              OCT ] 8 2018

        Gtm^Msnce
                      . cat                                           ^0^l%zal3
                                                          %: SUSAN L. CARLSOW
                                                          Supreme COURT CLERK



             IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                     )
                                                         )
                   Petitioner,                           )                  No. 94556-0
                                                         )
        V.                                               )
                                                         )
BRIAN M.BASSETT,                                         )
                                                         )       Filed      OCT ] 8 2018
                   Respondent.                           )
                                                         )

        OWENS,J. — At issue here is the constitutionality of sentencing juvenile

offenders to life in prison without the possibility of parole or early release. The State

appeals a Court of Appeals, Division Two decision holding that the provision of our

state's Miller^-fix statute that allows 16- and 17-year-olds to be sentenced to life

without parole violates the Washington Constitution's ban on cruel punishment.

Brian Bassett, recently resentenced to life without parole under the Miller-fix statute,

argued at the Court of Appeals that juvenile life without parole is categorically

unconstitutional. The court adopted the categorical approach, rather than our



'Miller v. Alabama,567 U.S. 460,132 S. Ct. 2455, 183 L. Ed. 2d 407(2012).
State V. Bassett
No. 94556-0



traditional Fain proportionality test, and found that sentencing juvenile offenders to
life without parole or early release constituted cruel punishment. State v. Bassett, 198
Wash. App. 714, 744, 394 P.3d 430(2017)(puhlished in part); State v. Fain,94 Wn.2d
387,617 P.2d 720(1980). We affirm the Court of Appeals' decision and hold that
sentencing juvenile offenders to life without parole or early release constitutes cruel
punishment and therefore is unconstitutional under article I, section 14 ofthe
Washington Constitution.

                   PROCEDURAL AND FACTUAL BACKGROUND

        When Brian Bassett was 16 years old, he was living in a "shack" with

Nicholaus McDonald after Bassett's parents '"kicked [him] out'" of their home. State

V. Bassett, noted at 94 Wash. App. 1017, 1999 WL 100872, at *1. With McDonald's

assistance, Bassett snuck back into his home and shot his mother and father. Id. His

brother was drowned in the bathtub, an act that McDonald initially confessed to but

later blamed on Bassett at trial. State v. McDonald, 138 Wn.2d 680,684, 981 P.2d

443(1999). Bassett was convicted ofthree counts of aggravated first degree murder
for the deaths of his mother, father, and brother. The judge commented that Bassett,

still a child, was "a walking advertisement" for the death penalty and sentenced him to
three consecutive terms of life in prison without the possibility of parole. Clerk's

Papers at 19. At this time, 1996, life without parole was the mandatory sentence
 under our state statute. Former RCW 10.95.030 (1993).
State V. Bassett
No. 94556-0



       After nearly two decades in prison, Bassett had another chance at sentencing in

light of the Supreme Court's Miller decision. 567 U.S. 460. In Miller, the Court held

that mandatory juvenile life without parole sentences were unconstitutional under the

Eighth Amendment to the United States Constitution. Id. at 479. It reasoned that

because a mandatory juvenile life without parole scheme did not consider the nature

of youth and "children's diminished culpability and heightened capacity for change,"

it "poses too great a risk of disproportionate punishment." Id. It noted that

"appropriate occasions for sentencing juveniles to this harshest possible penalty will

be uncommon." Id. This decision is one from a line of cases wherein the Court

curtailed states from imposing the harshest punishments against juveniles. See

Montgomery v. Louisiana,         U.S.     , 136 S. Ct. 718, 193 L. Ed. 2d 599(2016)

(holding that Miller announced a new substantive constitutional rule that was

retroactive); Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825

(2010)(barring life without parole sentences for juveniles convicted of nonhomicide

offenses); Roper v. Simmons,543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005)

(barring capital punishment for juvenile offenders).

        In response to Miller, our state legislature enacted what is referred to as the

Miller-fix statute. RCW 10.95.030. It requires sentencing courts to consider the

Miller factors before sentencing a 16- or 17-year-old convicted of aggravated first

degree murder to life without parole. Id. The statute provides that "the court must
State V. Bassett
No. 94556-0



take into account mitigating factors that account for the diminished culpability of

youth as provided in Miller v. Alabama, 132 S. Ct. 2455(2012)including, but not

limited to, the age ofthe individual, the youth's childhood and life experience, the

degree of responsibility the youth was capable of exercising, and the youth's chances

of becoming rehabilitated." RCW 10.95.030(3)(b). The statute mandated that

individuals who had been sentenced to juvenile life without parole under the former

mandatory scheme, such as Bassett, be resentenced under this new statute. RCW

10.95.035.


       Bassett, at 35 years old, appeared for resentencing pursuant to the Miller-fix

statute in 2015. Bassett requested three concurrent 25-year sentences and submitted

over 100 pages of mitigation documentation, including evidence that he had been

rehabilitated since his days as a teenager.

        A pediatric psychologist who treated Bassett prior to the murders shed light on

Bassett's childhood and life experience. He testified that Bassett had suffered from an

adjustment disorder, struggling to cope effectively with the stressors of homelessness

and his strained relationship with his parents. The psychologist testified that during a

family counseling session, Bassett attempted to reconcile with his parents, expressing

a desire to come back home, but his parents rejected the idea. Bassett addressed the

court and stated that at the time ofthe crimes he was unable to "comprehend the

totality" and "see the long-term consequences of[his] actions." Verbatim Report of


                                              4
State V. Bassett
No. 94556-0




Proceedings(VRP)at 79. He said that when he was taken to jail on suspicion of

murdering his parents, his first thoughts were "how much trouble [he] was going to be

in when [his] parents learned that [he] was there in jail." VRP at 79-80.

       Bassett also submitted significant evidence demonstrating how he has matured

emotionally and behaviorally. He successfully completed courses examining stress

and family violence in order to, as his brief states,"better understand his crimes." Br.

of Resp't at 3 n.6. He has not had any prison violations since 2003, and the

Department of Corrections classified him as a moderate-to-low security risk. He

earned his GED (general equivalency diploma) and a full tuition scholarship for

college, and was on the Edmonds Community College honor roll. Many letters from

Bassett's supporters stated that he serves as a mentor to other men in prison. He

married Joanne Pfeifer in 2010 after premarital counseling.

       The State did not present any evidence rebutting Bassett's mitigating

information. The sentencing judge rejected most ofthe mitigation evidence and

imposed three consecutive life without parole sentences.

       Bassett appealed, arguing, among other things, that Washington's Miller-fix

statute violated article I, section 14 because life without parole was categorically a

cruel punishment for juvenile offenders. Bassett, 198 Wash. App. 714. The State did

not address this argument in its briefing or at oral argument, and so the court ordered

the State to file a supplemental briefresponding to this argument.
State V. Bassett
No. 94556-0



       The Court of Appeals held in the published portion of its opinion thatjuvenile

life without parole was categorically unconstitutional under article I, section 14. Id. at
744. The court came to this conclusion by adopting the categorical bar analysis, a

framework used by the United States Supreme Court and, most recently, by the Iowa

Supreme Court to assess the categorical challenges againstjuvenile sentences. Id.
(referencing Graham, 560 U.S. at 82; State v. Sweet, 879 N.W.2d 811 (Iowa 2016)).
In the court's unpublished portion ofthe opinion, it dismissed Bassett's remaining

arguments, including his claim that the sentencing court erred in applying the Miller
factors. Bassett, No. 47251-1-II, slip op. at 30-36(Wash. Ct. App. Apr. 25, 2017)

(unpublished), http://www.courts.wa.gov/opinions/.

        The State petitioned our court for review, arguing that the Court of Appeals'

decision "ignore[d] the history ofjuvenile sentencing in Washington and abandon[ed]

[Fain,] Washington's long-standing framework for evaluating cruel punishment under
the state constitution[,]... in favor ofthe analysis of a foreign state court." Pet. for

Review at 11-12. We accepted review ofthe State's petition and denied review ofthe

issues raised by Bassett in his cross petition for review. State v. Bassett, 189 Wash. 2d
1008, 402 P.3d827(2017).

                                         ISSUES


      I.    Is article I, section 14 ofthe Washington Constitution more protective than the

 Eighth Amendment to the United States Constitution?
State V. Bassett
No. 94556-0



     II.   Should this court apply the categorical bar analysis or the Fain proportionality

test to this constitutional challenge?

    III.   Under the categorical bar analysis, does a juvenile life without parole sentence

 violate article I, section 14 of the Washington Constitution?

    IV.    Under the Fain proportionality test, does ajuvenile life without parole sentence

 violate article I, section 14 ofthe Washington Constitution?

                                         ANALYSIS


       We must determine whether the Washington Constitution's ban on "cruel

punishment" prohibits sentencing juveniles to life without parole, rendering RCW

10.95.030(3)(a)(ii) unconstitutional. WASH. CONST, art. I, § 14. This subsection of

the Miller-fix statute provides that

       [a]ny person convicted ofthe crime of aggravated first degree murder for
       an offense committed when the person is at least sixteen years old but
       less than eighteen years old shall be sentenced to a maximum term of life
       imprisonment and a minimum term of total confmement of no less than
       twenty-five years. A minimum term oflife may be imposed, in which
       case the person will he ineligiblefor parole or early release.

RCW 10.95.030(3)(a)(ii)(emphasis added). As the last sentence explains, when a

court imposes a maximum term of life and a minimum term of life, the sentence

becomes a life sentence without parole or early release.

       We review a statute's constitutionality, like questions of law, de novo. State v.

Hunley, 175 Wash. 2d 901, 908, 287 P.3d 584(2012). We presume statutes are



                                            7
State V. Bassett
No. 94556-0



constitutional, and Bassett has the burden to prove otherwise beyond a reasonable

doubt. Id.


       The State argues that the Court of Appeals "subverted the constitutional

authority of a duly-elected legislature to fix punishments for criminal offenses" by

holding juvenile life without parole unconstitutional. Revised Suppl. Br. ofPet'r at

18-20. It argues that the legislature had the opportunity to do away with juvenile life

without parole after Miller and chose not to do so. Id. While the legislature surely is

responsible for enacting appropriate sentences, this "authority is ultimately

circumscribed by the constitutional mandate forbidding cruel punishment." Fain, 94
Wash. 2d at 402. And as we have said before, while this constitutional decision "is not

one which we assume eagerly,... we do not shrink from our responsibility." Id.

        I.    Under Gunwalf Article I, Section 14 Is More Protective Than the Eighth
              Amendment


        Our first step is to determine whether article I, section 14 ofthe Washington

Constitution is more protective than its federal counterpart, the Eighth Amendment.

The State argues that we must conduct a Gunwall analysis in order to answer this

question. State v. Gunwall, 106 Wash. 2d 54, 720 P.2d 808(1986). Bassett argues that

our prior case law has consistently held that article I, section 14 is more protective.

        This court has "repeated[ly] recogni[zed] that the Washington State

Constitution's cruel punishment clause often provides greater protection than the
State V. Bassett
No. 94556-0




Eighth Amendment."^ State v. Roberts, 142 Wn.2d 471,506,14 P.3d 713(2000).

However, there are four instances where we said this is not always so. First, in Dodd,

we found that article I, section 14 was not more protective than the Eighth

Amendment. State v. Dodd, 120 Wn.2d 1,21, 838 P.2d 86(1992). A few years later,

we recognized that Dodd had unique facts as the capital defendant wanted to waive

general review in hopes of a speedier execution and thus the "ruling in Dodd is

limited to the facts ofthat case." State v. Thome, 129 Wash. 2d 736, 772 n.lO, 921 P.2d

514(1996); see also State v. Manussier, 129 Wn.2d 652,674 n.89, 921 P.2d 473

(1996). Despite finding Dodd unique, we cited the decision in three death penalty

cases for the proposition that the Gunwall factors do not always demand that we

interpret article I, section 14 more broadly than the Eighth Amendment. In re Pers.

Restraint ofCross, 180 Wn.2d 664,731, 327 P.3d 660(2014); State v. Yates, 161

Wn.2d 714,792, 168 P.3d 359(2007); State v. Gentry, 125 Wn.2d 570,631-32,888

P.2d 1105 (1995). With our inconsistent precedent, conducting the Gunwall analysis

for this particular context is the prudent starting point for this case.




^ See State v. Witherspoon, 180 Wash. 2d 875, 887, 329 P.3d 888(2014); State v.
Manussier, 129 Wn.2d 652,674, 921 P.2d 473 (1996); State v. Rivers, 129 Wash. 2d 697,
712, 921 P.2d 495 (1996); State v. Thome, 129 Wash. 2d 736, 772-33, 921 P.2d 514(1996),
abrogated on other grounds byBlakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531,
159 L. Ed. 2d 403 (2004); State v. Bartholomew, 101 Wn.2d 631,639-40,683 P.2d 1079
(1984); Fain,94 Wn.2d at 392-93.
State V. Bassett
No. 94556-0



       Moreover, we recently indicated that the Gunwall analysis should be conducted

in the specific context of challenges to juvenile life without parole sentences. In

Ramos, we agreed with Ramos that our court has repeatedly found that article I,

section 14 is more protective than the Eighth Amendment. State v. Ramos, 187

Wn.2d 420,453-54, 387 P.3d 650, cert, denied, 138 S. Ct. 467(2017). Yet we noted

that "[ejven where it is already established that the Washington Constitution may

provide enhanced protections on a general topic, parties are still required to explain

why enhanced protections are appropriate in specific applications." Id. at 454.

       Thus, we use the six nonexclusive criteria from Gunwall to determine whether

the Washington Constitution's ban on cruel punishment should be considered as

extending broader rights to its citizens than the Eighth Amendment:(1)the textual

language ofthe state constitution,(2) differences in the texts of parallel provisions of

the federal and state constitutions,(3)state constitutional and common law history,

(4)preexisting state law,(5) structural differences between the federal and state

constitutions, and(6) matters of particular state interest or local concern. Gunwall,
106 Wash. 2d at 61-62.


       The first three factors provide cogent grounds for finding article I, section 14

more protective than the Eighth Amendment. The Washington Constitution provides

that "[ejxcessive bail shall not be required, excessive fines imposed, nor cruel

punishment inflicted." WASH. CONST, art. I, § 14. This provision is similar to the


                                           10
State V. Bassett
No. 94556-0



Eighth Amendment but omits the words "and unusual." U.S. CONST, amend. VIII

("Excessive bail shall not be required, nor excessive fines imposed, nor cruel and

unusual punishments inflicted."). This difference indicates that "Article 1, section 14,

on its face, may offer greater protection than the Eighth Amendment, because it

prohibits conduct that is merely cruel; it does not require that the conduct be both

cruel and unusual." Dodd, 120 Wash. 2d at 21. "The historical evidence reveals that the

framers of[Wash.] Const, art. 1, § 14 were ofthe view that the word 'cruel'

sufficiently expressed their intent, and refused to adopt an amendment inserting the

word 'unusual'." Fain, 94 Wash. 2d at 393 (citing The Journal ofthe Washington State

Constitutional Convention: 1889, at 501-02(Beverly Paulik Rosenow ed. 1962)).

Thus, these factors weigh in favor of interpreting article I, section 14 as affording

broader rights than the Eighth Amendment.

       The fourth factor asks us to consider how "established bodies of state law,

including statutory law, may also bear on the granting of distinctive state

constitutional rights." Gunwall, 106 Wash. 2d at 61. The State argues that this factor

does not favor independent state constitutional analysis, stretching its memory back to

the way our justice system treated children over 100 years ago and ignoring our trend

of affording more protections for juveniles. First, it points out that at statehood, we

had no juvenile courts and that our constitution is silent on juveniles. It cites two

decisions wherein our court approved death sentences for children, no doubt now an


                                            11
State V. Bassett
No. 94556-0



unconstitutional and shameful practice, and notes that one ofthe defendants was

executed when he was 17 years old. Our state's execution of a child, Walter Dubuc,

in 1932, is not a guiding light for interpreting our constitution's ban on cruel

punishment today in 2018. "We are not impressed by the implicit suggestion that the

state of Washington should regress to territorial days and adopt a system where

juveniles ... are afforded no special protections." State v. Schaaf, 109 Wn.2d 1,14-

15, 743 P.2d 240(1987). It is more instructive to look at how our jurisprudence on

juvenile sentencing has evolved to ensure greater protections for children.

       This court has consistently applied the Miller principle that "children are

different." Miller, 567 U.S. at 481. In O'Dell, we used the psychological and

neurological studies discussed in Miller, Roper, and Graham to hold that age may

well mitigate a defendant's culpability, even if the defendant is slightly older than 18.

State V. O'Dell, 183 Wash. 2d 680, 691-96, 358 P.3d 359(2015). In Ramos, we noted

that Miller's reasoning applies not only to literal juvenile life without parole sentences

but also to de facto juvenile life without parole sentences. 187 Wash. 2d at 438. This

court has also applied Miller's reasoning to hold that "sentencing courts must have

complete discretion to consider mitigating circumstances associated with the youth of

any juvenile defendant" and "must have discretion to impose any sentence below the

otherwise applicable SRA range and/or sentence enhancements." State v. Houston-

Sconiers, 188 Wash. 2d 1, 21, 391 P.3d 409(2017).


                                           12
State V. Bassett
No. 94556-0



       Our legislature has also demonstrated its "ongoing eoneem for juvenile justiee

issues." Ramos, 187 Wash. 2d at 446 (citing ROW 9.94A.540(3)(eliminating mandatory

minimum sentences for juvenile offenders tried as adults),.730(expanding parole

eligibility for juvenile offenders tried as adults)). After Miller, the legislature did

away with life without parole sentences for children age 15 and under. RCW

10.95.030(3)(a)(i). Thus, we see that established bodies of state law, both statutory

and ease-based, recognize that children warrant special protections in sentencing. This

weighs in favor of interpreting article I, section 14 more broadly than the Eighth

Amendment.


       The fifth Gunwall factor "will always point toward pursuing an independent

state constitutional analysis because the federal constitution is a grant of power from

the states, while the state constitution represents a limitation ofthe State's power."

State V. Young, 123 Wash. 2d 173, 180, 867 P.2d 593 (1994).

       The sixth factor also weighs in favor of interpreting article I, section 14 more

broadly than the Eighth Amendment. While there may be some benefit to national

uniformity for sentencing children, it is outweighed by the state policy considerations

discussed under the fourth factor, to grant juveniles special sentencing protections

where appropriate. See Gunwall, 106 Wn.2d at 67(explaining that the discussion of

the fourth factor may pertain to the sixth factor).




                                             13
State V. Bassett
No. 94556-0



       The six Gunwall factors all direct us toward interpreting article I, section 14

more broadly than the Eighth Amendment. Thus, we hold that in the context of

juvenile sentencing, article I, section 14 provides greater protection than the Eighth

Amendment.


        IE The Categorical Bar Analysis Better Considers the Characteristics ofthe
              Offender Class Than the Fain Test

       The State argues that the Court of Appeals wrongly abandoned our traditional

Fain proportionality analysis in favor ofthe categorical bar analysis, rooted in United

States Supreme Courtjurisprudence. The State is correct that our court has used Fain

to analyze proportionality challenges under article I, section 14. State v. Witherspoon,

180 Wash. 2d 875, 887, 329 P.3d 888 (2014); State v. Davis, 175 Wash. 2d 287, 344, 290

P.3d 43(2012)abrogated by State v. Gregory, No. 88086-7(Wash. Oct. 11, 2018),

http://www.courts.wa.gov/opinions/pdf/880867.pdf; Manussier, 129 Wash. 2d at 676-77.

Elowever, we are not bound to apply Fain to every cruel punishment claim under

article I, section 14. While Fain is the traditional test, it has been used for claims that

a sentence was grossly disproportionate, not that a sentence was categorically

unconstitutional based on the nature of the juvenile offender class. Thus,this unique

type of cruel punishment claim is distinguishable from our precedent adopting Fain,

and we are free to choose the most appropriate framework for this case. See Ramos,
187 Wash. 2d at 454-55 (explaining that we do not foreclose the possibility offollowing

the Iowa Supreme Court's lead of adopting a categorical rule).

                                            14
State V. Bassett
No. 94556-0




       The Fain proportionality test considers(1)the nature ofthe offense,(2)the

legislative purpose behind the statute,(3)the punishment the defendant would have

received in other jurisdictions, and(4)the punishment meted out for other offenses in

the same jurisdiction. Fain,94 Wn.2d at 397. The categorical bar analysis considers

(1) whether there is objective indicia of a national consensus against the sentencing

practice at issue and(2)the court's own independent judgment based on '"the

standards elaborated by controlling precedents and by the [cjourt's own understanding

and interpretation ofthe [cruel punishment provision]'s text, history,... and

purpose.'" Graham,560 U.S. at 61 (quoting Kennedy v. Louisiana, 554 U.S. 407,421,

128 S. Ct. 2641,171 L. Ed. 2d 525 (2008)).

       The United States Supreme Court's jurisprudence on the categorical bar

analysis is helpful in understanding why Fain should not be adopted here. The Fain

framework does not include significant consideration ofthe characteristics ofthe

offender class. Instead, it weighs the offense with the punishment. This makes it ill

suited to analyze Bassett's claim because he asserts a categorical challenge based on

the characteristics ofthe offender class—children. The categorical bar analysis, on

the other hand, directs us to consider the nature of children. Graham,560 U.S. at 67.

The categorical approach "requires consideration ofthe culpability ofthe offenders at

issue in light of their crimes and characteristics, along with the severity ofthe

punishment in question" and whether the sentence "serves legitimate penological


                                           15
State V. Bassett
No. 94556-0



goals." Id. Issues of culpability, the severity ofthe punishment, and whether

penological goals are served all allow the court to include youth-specific reasoning

into the analysis.

       The United States Supreme Court developed the categorical framework to

address categorical cruel punishment claims based on the nature ofthe offense or the

characteristics ofthe offender. Graham, 560 U.S. at 59-62. In Graham,the Court

explained that a framework that compares "the severity ofthe penalty and the gravity

ofthe crime," which is what Fain does, does not advance an analysis of a claim that

challenges "a particular type of sentence as it applies to an entire class of offenders

who have committed a range of crimes." Id. at 61. Our circumstance differs slightly

as we are assessing life without parole for juveniles convicted ofthe same crime.

However, because Bassett's categorical cruel punishment claim is based on a

particular type of sentence as it applies to an entire class of offenders—16- and 17-

year-olds—a test that does not consider youthful characteristics should not be

adopted. Moreover, adopting a framework that considers the characteristics of youth

is in line with the Miller reasoning, which we have adopted. See supra Part I

(discussion ofthe fourth Gunwall factor).

       Understanding why we created the Fain test helps us appreciate why it is

appropriate to adopt the categorical bar analysis for Bassett's constitutional challenge.

The Fourth Circuit adopted the four-factor test when considering whether a life


                                            16
State V, Bassett
No. 94556-0



sentence was disproportionate to the underlying offenses in a habitual criminal case.

Hart V. Coiner, 483 F.2d 136(4th Cir. 1973). In Fain, we noted that this was the first

time our court was expressly adopting proportionality principles and that the four

factors in Hart were useful in analyzing a cruel punishment claim. Fain, 94 Wash. 2d at

397(noting that the factor on legislative purpose should be employed only with

caution and was not necessary for Fain's case {id. at 401 n.7)). Thus, in Fain, we

adopted a framework from a nonbinding court to analyze proportionality because it fit

the challenge Fain brought—^that Fain's sentence was cruel punishment because it was

grossly disproportionate to his crimes—and the particular statute we were assessing—

a habitual criminal statute. Similarly, here, the categorical bar analysis fits the

challenge Bassett brings—^that life without parole is a categorically unconstitutional

sentence for juveniles—and the statute we are assessing—a juvenile life without

parole statute.

       In conclusion, though we have adopted Fain to assess other cruel punishment

claims under our state constitution, it is inappropriate to assess Bassett's categorical

challenge, which is based on the characteristics of children. We are jhee to evolve our

state constitutional framework as novel issues arise to ensure the most appropriate

factors are considered. Because the categorical bar analysis allows us to consider the

characteristics of youth, the crux ofthis categorical challenge, we adopt it in this

instance. This holding does not disturb our Fain decision.


                                            17
State V. Bassett
No. 94556-0




       III.    Under the Categorical Bar Analysis, Sentencing a Juvenile Offender to
               Life without Parole Constitutes CruelPunishment

               a. There Is a Strong and Rapid Trend ofAbandoning Juvenile Life
                   without Parole Sentences


       The first step in the categorical bar analysis is to determine whether there is a

national consensus against sentencing juveniles to life without parole by looking at

'"objective indicia of society's standards, as expressed in legislative enactments and

state practice.'" Graham,560 U.S. at 61 (quoting Roper, 543 U.S. at 563). "'[T]he

clearest and most reliable objective evidence of contemporary values is the legislation

enacted by the country's legislatures.'" Id. at 62(intemal quotation marks omitted)

(quoting           v. Virginia, 536 U.S. 304, 312,122 S. Ct. 2242, 153 L. Ed. 2d 335

(2002)(applying the categorical bar analysis to find that a person with intellectual

disabilities cannot be sentenced to death)). "It is not so much the number ofthese

States that is significant, but the consistency ofthe direction of change." Atkins, 536
U.S. at 315.


       Bassett is correct that the direction of change in this country is unmistakably

and steadily moving toward abandoning the practice of putting child offenders in

prison for their entire lives. As of January 2018,20 states and the District of

Columbia have abolished life without parole for juveniles.^ This trend has occurred



2 Alaska Stat. § 12.55.015(g); Ark. Code Ann. § 5-4-108; Cal.Penal Code
§§ 3051, 4801; Colo.Rev. Stat. §§ 17-22.5-104(2)(d)(IV), 18-1.3-40l(4)(b)(I); Conn.
Gen. Stat. § 54-125a(f); Del. Code Ann.tit. 11, §§ 4209A,4204A(d); D.C. Code § 22-
                                            18
State V. Bassett
No. 94556-0




rapidly since Miller, before which only 4 states banned juvenile life without parole."^

Additionally,4 states no longer have anyone serving a life without parole sentence

under their respective statutes.^ Other states have limited the offenses that qualify for

juvenile life without parole.® Lastly, several states moved to provide parole eligibility

to those sentenced to juvenile life without parole prQ-MillerP There is a clear trend of

states rapidly abandoning or curtailing juvenile life without parole sentences. While

this step is not dispositive, it weighs in favor offinding that sentencing juvenile

offenders to life without parole is cruel punishment under article I, section 14. See

Graham,560 U.S. at 80.




2104(a); Haw.Rev. Stat. § 706-656; State v. Sweet, 879 N.W.2d 811 (Iowa 2016);
Kan. Stat. Ann. § 21-6618; Ky.Rev. Stat. Ann.§ 640.040(1); Diatchenko v. Dist.
Att'y, 466 Mass. 655,674, 1 N.E.3d 270(2013); Nev.P^V. Stat. § 176.025; N.J. Stat.
Ann. § 2C;11-3;N.D. Cent. CODE Ann. §§ 12.1-20-03(4), 12.1-32-13.1; S.D. Codified
Laws § 22-6-1; Tex.Penal Code Ann. § 12.31; Utah Code Ann.§ 76-3-209; Vt.
Stat. Ann.tit. 13, § 7045; W.Va. Code Ann.§ 61-1 l-23(a)(2); Wyo.Stat. Ann.§ 6-
2-101(b).
  Alaska Stat. § 12.55.015(g); Colo.Rev. Stat. §§ 17-22.5-104(2)(d)(IV), 18-1.3-
401(4)(b)(I); Kan.Stat. Ann.§ 21-6618; Ky.Rev. Stat. Ann. § 640.040(1).
® See Does Your State Still Use Life-without-Parole Sentencesfor Kids?, QAMPAIGN FOR
Fair Sent'G of Youth(Feb. 1, 2018)https://www.fairsentencingofyouth.org/does-your-
state-use-juvenile-life-without-parole-jlwop/[https://perma.cc/H3BW-YM3Y](an update
from February 2018, showing that Maine, New Mexico, New York, and Rhode Island do
not use the sentence).
® Fla. Stat. § 921.1402(2)(a); 18 Pa. Cons. Stat. §§ 1102,1102.1; N.C. Gen. Stat.
§§ 15A-1340.19A, 15A-1340.19B, 15A-1340.19C.
 Mo.Rev. Stat. § 558.047(1); Colo.Rev. Stat. § 18-1.3-40l(4)(b); Jackson v. State,
883 N.W.2d 272(Minn. 2016).
                                           19
State V. Bassett
No. 94556-0



               b. The Exercise ofIndependent Judgment Weighs in Favor ofFinding
                  Juvenile Life without Parole Cruel Punishment

       The second step in the categorical bar analysis, the judicial exercise of

independentjudgment, requires consideration of"the culpability ofthe offenders at

issue in light of their crimes and characteristics, along with the severity ofthe

punishment in question" and "whether the challenged sentencing practice serves

legitimate penological goals." Graham,560 U.S. at 67.

       The United States Supreme Court and this court have concluded that children

are less criminally culpable than adults. As we have stated, we now "have the benefit

ofthe studies underlying Miller, Roper, and Graham . .. that establish a clear

connection between youth and decreased moral culpability for criminal conduct."

O'Dell, 183 Wash. 2d at 695 (citing the fmdings in Miller that a child's "transient

rashness, proclivity for risk, and inability to assess consequences" lessen their

culpability {Miller, 567 U.S. at 472)). "As compared to adults,juveniles have a Tack

of maturity and an underdeveloped sense of responsibility'; they 'are more vulnerable

or susceptible to negative influences and outside pressures, including peer pressure';

and their characters are 'not as well formed.'" Graham, 560 U.S. at 68 (internal

quotation marks omitted)(quoting Roper, 543 U.S. at 569-70). Because children have

"lessened culpability they are less deserving ofthe most severe punishments." Id.

Yet the Miller-fix statute allows children to be sentenced to the extremely severe

punishment of life without parole.

                                           20
State V. Bassett
No. 94556-0



       The United States Supreme Court has recognized the harsh nature of sentencing

a juvenile to die in prison. The Court explained that life without parole "alters the

offender's life by a forfeiture that is irrevocable" and "deprives [individuals] ofthe

most basic liberties without giving hope of restoration." Id. at 69-70. The sentence is

"especially harsh" for children, who will "on average serve more years and a greater

percentage of[their] li[ves] in prison than an adult offender." Id. at 70. The

punishment "'means denial of hope; it means that good behavior and character

improvement are immaterial; it means that whatever the future might hold in store for

the mind and spirit of[the child], he will remain in prison for the rest of his days.'"

Id. (quoting iV(30vara//z v. State, 105 Nev. 525, 526, 779 P.2d 944(1989)).

       Lastly, we look to whether the penological goals of retribution, deterrence,

incapacitation, and rehabilitation are served by this sentence. "'[T]he distinctive

attributes of youth diminish the penological justifications for imposing the harshest

sentences on juvenile offenders, even when they commit terrible crimes.'" Ramos,
187 Wash. 2d at 438 (quoting Miller, 567 U.S. at 472). First, the case for retribution is

weakened for children because "'[t]he heart ofthe retribution rationale' relates to an

offender's blameworthiness" and children have diminished culpability. Miller, 567
U.S. at 472 (alteration in original)(internal quotation marks omitted)(quoting

Graham, 560 U.S. at 71-74). "Nor can deterrence do the work in this context, because

'the same characteristics that render juveniles less culpable than adults'—^their


                                           21
State V. Bassett
No. 94556-0



immaturity, recklessness, and impetuosity—^make them less likely to consider

potential punishment." Id. (internal quotation marks omitted)(quoting Graham, 560
U.S. at 72). Rehabilitation is not supported by a juvenile life without parole sentence

because the sentence '"forswears altogether the rehabilitative ideal.'" Id. at 473

(quoting Graham, 560 U.S. at 74).

       Lastly, incapacitation is not well served by sentencing juveniles to life without

parole because "[djeciding that a 'juvenile offender forever will be a danger to

society' would require 'mak[ing] ajudgment that [he] is incorrigible'—^but

'incorrigibility is inconsistent with youth.'" Id. at 472-73 (second and third alterations

in original)(internal quotation marks omitted)(quoting Graham,560 U.S. at 72-73).

The penological goal of incapacitation is especially concerning given the fact that the

sentence "makes an irrevocable judgment about that person[ ]" that is at odds with

what we know about children's capacity for change. Graham, 560 U.S. at 74. We

have recognized that children have "'diminished culpability and heightened capacity

for change.'" Ramos, 187 Wn.2d at 444(quoting Miller, 561 U.S. at 479). While the

Miller-fix statute requires sentencing courts to consider "youth's chances of becoming

rehabilitated," it is extremely difficult to make that determination. RCW

10.95.030(3)(b). "It is difficult even for expert psychologists to differentiate between

the juvenile offender whose crime reflects unfortunate yet transient immaturity, and




                                           22
State V. Bassett
No. 94556-0



the rare juvenile offender whose crime reflects irreparable corruption." Roper, 543
U.S. at 573.


       Bassett's resentencing hearing provides an illustration ofthe imprecise and

subjective judgments a sentencing court could make regarding transient immaturity

and irreparable corruption. Some judges may fmd an infraction-free record from the

last 12 years evidence of rehabilitation, but Bassett's judge concluded it didn't

"carr[y] much weight" because "prisoners have some incentive to follow the rules."

VRP at 90. He also found that Bassett's academic achievements were "less evidence

of rehabilitation and more evidence that... he is simply doing things to make his time

in prison more tolerable." Id. at 91. The judge concluded that Bassett's homelessness

was evidence that he was more mature than "kids who are not in that situation." Id. at

89. This conclusion could have easily gone the other way, with a judge finding that

the instability and insecurity of homelessness caused Bassett to have less control over

his emotions and actions. Of course, sentencing courts use their expert discretion in

many aspects of sentencing. However, in this situation, given the difficulty even

expert psychologists have in determining whether a person is irreparably corrupt and

the extremely high stakes ofthe decision—^the difference between living out the rest

of their lives in prison or having a chance to return to society—^this type of discretion

produces the unacceptable risk that children undeserving of a life without parole

sentence will receive one.



                                           23
State V. Bassett
No. 94556-0



       Under the two-pronged categorical bar analysis, we find that states are rapidly

abandoning juvenile life without parole sentences, children are less criminally

culpable than adults, and the characteristics of youth do not support the penological

goals of a life without parole sentence. Thus, we hold that sentencing juvenile

offenders to life without parole or early release is cruel punishment and therefore

RCW 10.95.030(3)(a)(ii) is unconstitutional under article I, section 14.

       IV. Even under the Fain Proportionality Test, Sentencing a Juvenile Offender
           to Life without Parole Constitutes Cruel Punishment

       Even if this court applied the Fain proportionality test here, we would still find

that sentencing a juvenile offender to life without parole violates article I, section 14.

First, looking to the nature ofthe offense, there is no doubt that aggravated first

degree murder is the most serious criminal offense. The second factor asks us to look

at the legislative purpose behind the Miller-fix statute. According to the legislature,

the purpose is to require sentencing courts to "take into account mitigating factors that

account for the diminished culpability of youth as provided in Miller." LAWS OF

2014, ch. 130, § 9(3)(b). Taken together, these factors show that while aggravated

murder warrants a serious punishment, youth convicted ofthe offense have the special

protections from the Miller-fix statute requiring sentencing courts to consider

children's diminished culpability.

       The third factor, the punishmentjuveniles would receive in other jurisdictions,

weighs in favor offinding juvenile life without parole sentences cruel punishment and

                                            24
State V. Bassett
No. 94556-0



unconstitutional. See supra Section Ill.a. Lastly, the fourth factor directs us to look at

the punishment juveniles would receive for other offenses in the same jurisdiction.

Juveniles in Washington can be sentenced to life without parole only if they are

convicted of aggravated first degree murder. RCW 10.95.030. If a juvenile is

convicted of any other crime or combination of crimes, he or she would be eligible for

release after 20 years, unless he or she has committed a disqualifying infraction in the

prior year. RCW 9.94A.730(1). This extreme jump from eligibility for release after

20 years to life without parole shows the extreme severity ofthe sentence in the

broader context ofjuvenile sentencing. Thus, it weighs in favor offinding life

without parole a disproportionate and cruel sentence as applied to juvenile offenders.

       This test shows us that while the offense is serious, the punishment is extreme

in comparison to the sentence other jurisdictions would impose and the sentence

Washington would impose for other crimes. Even if we applied the Fain test to

Bassett's categorical constitutional challenge, life without parole is a disproportionate

sentence for juvenile offenders, and therefore, RCW 10.95.030(3)(a)(ii) is

unconstitutional under article I, section 14.

                                    CONCLUSION


       We hold that sentencing juvenile offenders to life without parole or early

release constitutes cruel punishment and, therefore, RCW 10.95.030(3)(a)(ii) is

unconstitutional, insofar as it allows such a sentence, under article I, section 14 ofthe


                                           25
State V. Bassett
No. 94556-0



Washington Constitution. We affirm the Court of Appeals' decision to remand to the

trial court for resentencing in accordance with this opinion. On remand,the trial court

may not impose a minimum term of life as it would result in a life without parole

sentence.




                                          26
State V. Bassett
No. 94556-0




WE CONCUR:




                   .27
State V. Bassett(Brian M.)
(Stephens, J., dissenting)




                                   No. 94556-0




      STEPHENS, J. (dissenting)—^The majority's decision to invalidate a

provision ofour Miller-fix statute, RCW 10.95.030(3)(a)(ii), and to categorically bar

the imposition of a juvenile life without parole(LWOP)sentence purports to rest on

article I, section 14 of the Washington State Constitution. However, it offers no

basis in state law but is simply a reinterpretation ofMiller v. Alabama,567 U.S. 460,

132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012). More precisely, the majority takes

Miller's federal constitutional requirement—^that a sentencing court consider youth

and its attendant characteristics as mitigating factors in exercising sentencing

discretion to impose LWOP—and uses it to categorically bar the exercise of such

discretion under the state constitution. Not only is this contrary to the holding in

Miller itself, which does not categorically bar LWOP sentences for juvenile

homicide offenders, it also departs from state precedent rejecting similar

constitutional challenges and upholding judicial sentencing discretion.
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



       I respectfully dissent. I would hold that the provision of Washington's Miller-

fix statute, RCW 10.95.030(3)(a)(ii),^ complies with article I, section 14 and ensures

that LWOP will rarely be imposed on juveniles who commit murder. That statute

appropriately requires sentencing courts exercising discretion to "take into account

mitigating factors that account for the diminished culpability of youth as provided

mMiller v. Alabama, 132 S.Ct. 2455(2012)." RCW 10.95.030(3)(b). While

prohibits the imposition of LWOP on "juvenile offenders whose crimes reflect the

traiisient immaturity of youth," Montgomery v. Louisiana,             U.S.      , 136 S. Ct.
718, 734, 193 L. Ed. 2d 599 (2016), it does not categorically prohibit this sentence

for all juvenile homicide offenders. In reviewing a juvenile LWOP sentence, the

considerations required under RCW 10.95.030(3) modify our traditional state

constitutional analysis undQr State v. Fain,94 Wn.2d 387,617 P.2d 720(1980). Just


      'Although the Court of Appeals holds that "life sentences without parole or early
release for juvenile offenders as allowed under RCW 10.95.030(3)(a)(ii) are
unconstitutional," State v. Bassett, 198 Wash. App. 714, 743, 394 P.3d 430 (2017), at one
point the court also reasons that "[bjecause we agree that the Miller-fix statute violates the
Washington State Constitution, we do not reach Bassett's altemative arguments that the
statute is unconstitutional under the federal constitution's Eighth and Sixth Amendments."
Id. at 722; U.S. CONST, amends. VIII, VI. Based on the concise holding, I presume that
the Court of Appeals never intended to invalidate the entire Miller-fix statute but, instead,
only the provision that was before the court. See id. at 716 ("Bassett appeals his new
sentence and successfully argues that a provision of the Miller-fix statute, RCW
10.95.030(3)(a)(ii), violates our State's constitutional prohibition against cruel
punishment. . . . We hold that under a categorical bar analysis, the statutory Miller-fix
provision that allows 16- to 18-year-old offenders convicted of aggravated first degree
murder to be sentenced to life without parole or early release violates article I, section 14
of the state constitution prohibiting cmel punishment."(footnote omitted)).

                                             -2-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



as RCW 10.95.030(3)(a)(ii) complies with the Eighth Amendment under the

reasoning in Miller, it complies with article I, section 14 of the Washington

Constitution. I would reverse the Court of Appeals and uphold the sentencing

judge's discretion to impose LWOP on Brian Bassett.

I.   The Proportionality Testfrom State v. Fain,as Modified by RCW 10.95.030(3),
     Governs Review of Sentences under Article I, Section 14 of the Washington
     Constitution


       Washington State has long used the proportionality principles adopted in Fain

to determine whether punishment is constitutional under article I, section 14 of the

Washington Constitution. See State v. Witherspoon, 180 Wash. 2d 875, 895,329 P.3d
888 (2014) (Gordon McCloud, J., concurring and dissenting) ("The controlling

Washington case interpreting the applicable provision of the Washington State

Constitution is State v. Fain. Fain requires us to do just such a disproportionality

analysis now, in reviewing the sentence." (citation omitted)); see also State v.

Ramos, 187 Wn.2d 420,454 & n.lO,387 P.3d 650(2017)(refusing to consider state

constitutional argument in part because defendant failed to "address the factors for

determining whether a sentence independently violates the Washington

Constitution" (citing Fain, 94 Wash. 2d at 397)). The Fain proportionality factors

include "(1) the nature of the offense; (2) the legislative purpose behind the

[relevant] statute; (3) the punishment defendant would have received in other



                                           -3-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



jurisdictions for the same offense; and (4) the punishment meted out for other

offenses in the same jurisdiction." 94 Wash. 2d at 397.

       The majority casts aside the Fain analysis on the ground that it "does not

include significant consideration ofthe characteristics ofthe offender class," and is

thus "ill suited" to address claims based on "the nature of children." Majority at 15.

This fails to appreciate the breadth of the inquiry under Fain, which fully

incorporates consideration of the unique characteristics of youth under

Washington's Miller-fix statute, RCW 10.95.030(3).

       Following the United States Supreme Court decision in Miller, the legislature

directed that Washington sentencing courts must consider "mitigating factors that

account for the diminished culpability of youth ... including, but not limited to, the

age of the individual, the youth's childhood and life experience, the degree of

responsibility the youth was capable of exercising, and the youth's chances of

becoming rehabilitated." RCW 10.95.030(3)(b). The Washington M7/er-fix statute

addresses the foundational principle from Miller and the previous cases it built

on—"that imposition ofa State's most severe penalties on juvenile offenders cannot

proceed as though they were not children." 567 U.S. at 474.

       Vost-Miller, our constitutional analysis under Fain necessarily incorporates

these considerations. The majority repeats the error of the Court of Appeals by



                                           -4-
State V. Bassett(Brian M.), 94556-0(Stephens, J., dissenting)



divorcing theFam analysis horn Miller'^ requirements, when we must respect both.

Majority at 16 (stating,"a test that does not consider youthful characteristics should

not be adopted"); State v. Bassett, 198 Wash. App. 714, 738, 394 P.3d 430 (2017)

(suggesting Fain conflicts with Miller by requiring courts "to focus exclusively on

the nature of the crime and ignore the nature of the offender"). Although the

majority complains that Fain fails to consider the nature of children, majority at 15,

it ultimately acknowledges that applying Fain along with the Miller-fix statute

actually does require consideration of the characteristics of youth. See Id. at 24

("[Wjhile aggravated murder warrants a serious punishment, youth convicted ofthe

offense have the special protections from the Miller-fix statute requiring sentencing

courts to consider children's diminished culpability."). Properly understood, our

Fain analysis does not fail to account for youth and its attendant characteristics but,

instead, folds these considerations into our constitutional review under article I,

section 14.


II.   Our fosi-Miller State Constitutional Analysis under Fain Fully Accounts for
      Youth and Its Attendant Characteristics in Deciding Whether To Impose
      LWOP on a Juvenile Homicide Offender


       Understanding that adequate sentencing review must account for both Miller

and Fain, there is no basis to abandon our traditional state constitutional analysis.

Both the substantive and procedural aspects of the holding in Miller may be



                                          -5-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



harmonized with the Fain factors under our analysis. Nothing in Miller forecloses

individual sentence review. Instead, '"'"Miller drew a line between children whose

crimes reflect transient immaturity and those rare children whose crimes reflect

irreparable corruption. The fact that life without parole could be a proportionate

sentence for the latter kind ofjuvenile offender does not mean that all other children

imprisoned under a disproportionate sentence have not suffered the deprivation of a

substantive right." Montgomery, 136 S. Ct. at 734. The Court in Miller could have

extended the categorical reasoning of its earlier juvenile sentencing decisions to

entirely eliminate the discretion ofa sentencingjudge to consider LWOP forjuvenile

homicide offenders, but it did not. Miller examined Roper v. Simmons, 543 U.S.
551, 575, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005)and Graham v. Florida, 560 U.S.
48, 82, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010), in which the Court held,

respectively, that the execution ofindividuals who were under 18 years of age at the

time oftheir capital crimes is prohibited by the Eighth and Fourteenth Amendments,

and that LWOP is an unconstitutional sentence for juveniles who commit crimes

other than murder. In refusing to extend a categorical bar to juvenile LWOP

sentences for homicide offenders, the Court in Miller upheld the discretion of

sentencing judges, guided by consideration of the mitigating circumstances of

youthfiilness. See Miller, 567 U.S. at 483("Our decision does not categorically bar



                                           -6-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



a penalty for a class of offenders or type ofcrime—as,for example, we did in Roper

or Graham. Instead, it mandates only that a sentencer follow a certain process—

considering an offender's youth and attendant characteristics—^before imposing a

particular penalty."). Miller noted the distinction between a categorical ban on

LWOP applied to nonhomicide crimes in Graham and allowance of this penalty in

light ofthe additional moral culpability and consequential harm arising from murder.

Miller, 567 U.S. at 473 (citing Graham,560 U.S. at 69).

       We recently recognized that ''Miller's procedural requirement for

individualized sentencing ofjuvenile homicide offenders'does not replace but rather

gives effect to Miller's substantive holding that life without parole is an excessive

sentence for children whose crimes reflect transient immaturity.'" Ramos, 187
Wash. 2d at 441 (quoting Montgomery, 136 S. Ct. at 735). Miller explicitly requires

sentencing courts to

      receive and consider relevant mitigation evidence bearing on the
      circumstances of the offense and the culpability of the offender, including
      ... the juvenile's "chronological age and its hallmark features—among
      them, immaturity, impetuosity, and failure to appreciate risks and
       consequences." It is also necessary to consider the juvenile's "family and
       home environment" and "the circumstances of the homicide offense,
       including the extent of his participation in the conduct and the way familial
       and peer pressures may have affected him." And where appropriate,the court
       should account for "incompeteneies associated with youth" that may have
       had an impact on the proceedings, such as the juvenile's "inability to deal
       with police officers or prosecutors (including on a plea agreement) or his
       incapacity to assist his own attomeys."




                                           -7-
State V. Bassett(Brian M.), 94556-0(Stephens, J., dissenting)



Ramos, 187 Wash. 2d at 443-44 (citations omitted)(quoting Miller, 567 U.S. at 477-

78). "[E]vidence ofactual "'demonstrated maturity and rehabilitation'" is generally

considered later, when it is time to determine whether a former juvenile offender

who is up for parole should be given early release." Id. at 449(quoting Miller, 567

U.S. at 479(quoting Graham,560 U.S. at 75)). "Whether such evidence should be

considered at the time of resentencing to the extent that it bears on the offender's

culpability is a question we leave to the discretion of the trial court in each case."

Id. "[T]he Supreme Court has expressly acknowledged that 'Miller did not require

trial courts to make a finding of fact regarding a child's incorrigibility.'" Id. at

449-50(quoting Montgomery, 136 S. Ct. at 735).

       The majority fails to explain why the line drawn in Miller and recognized by

this court in Ramos is now constitutionally inadequate. It is not enough to say, as

the majority does, that we have relied on Miller to impose additional restraints on

juvenile sentencing. See majority at 12. Our cases applying Miller all recognize

that Miller allows sentencing judges the discretion to impose harsh sentences on

juvenile offenders, including LWOP in rare circumstances. See State v. O'Dell, 183
Wash. 2d 680,698-99,358 P.3d 359(2015)("We hold that a defendant's youthfulness

can support an exceptional sentence below the standard range ... and that the

sentencing court must exercise its discretion to decide when that is."); Ramos, 187



                                          -8-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



Wn.2d at 428("[WJhere a convicted juvenile offender faces a possible life-without-

parole sentence, the sentencing court must conduct an individualized hearing and

'take into account how children are different, and how those differences counsel

against irrevocably sentencing them to a lifetime in prison.'" (quoting Miller, 567
U.S. at 480)); State v. Houston-Sconiers, 188 Wash. 2d 1,21, 391 P.3d 409(2017)("In

accordance with Miller, we hold that sentencing courts must have complete

discretion to consider mitigating circumstances associated with the youth of any

juvenile defendant, even in the adult criminal justice system."). Legislative changes

conforming judicial sentencing practices to Miller similarly recognize that judges

have discretion to impose LWOP in uncommon cases of 16- and 17-year-olds who

commit murder. RCW 10.95.030(3)(a)(ii). There is simply no foundation in

Washington law ^ost-Miller to support the majority's newfound interpretation of

article I, section 14 to categorically prohibit juvenile LWOP sentences.

III. The Majority's Gunwall Analysis Ultimately Relies on Reinterpreting Miller
     and Offers No State Law Basis To Categorically Bar Juvenile LWOP for
     Homicide Offenses


       The majority recognizes that a meaningful analysis under State v. Gunwall,

106 Wash. 2d 54,720 P.2d 808(1986), must focus on "specific applications" of article

I, section 14, not general comparisons of state and federal constitutional provisions.

See majority at 9-10; Ramos, 187 Wash. 2d at 454 ("Even where it is already



                                           -9-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



established that the Washington Constitution may provide enhanced protections on

a general topic, parties are still required to explain why enhanced protections are

appropriate in specific applications."). Nonetheless, as discussed above, the only

authority the majority relies on specific to juvenile sentencing are our prior decisions

applying Miller and related federal cases, and Washington juvenile sentencing

statutes, including the M7/er-fix statute. Majority at 12-13. That the majority walks

through the six Gunwall factors^ cannot obscure the fact that there is no independent

source of state law categorically prohibiting LWOP in this context.

       Prior to Miller, Washington precedent and statutes allowed for juvenile

LWOP sentencing on a wider scale. The State correctly points out that"Washington

courts have repeatedly rejected constitutional challenges to juvenile LWOP

sentences." Revised Suppl. Br. of Pet'r at 10 (citing State v. Furman, 122 Wash. 2d
440, 458, 858 P.2d 1092 (1993); State v. Massey, 60 Wash. App. 131, 145-46, 803
P.2d 340, review denied, 115 Wash. 2d 1021, 802 P.2d 126 (1990), cert, denied, 499

U.S. 960(1991);State v. Stevenson, 55 Wn. App. 725,737-38,780 P.2d 873(1989),




       ^ The Gunwall analysis considers the following factors to determine whether the
Washington Constitution provides greater protection than the United States Constitution:
(1)"The textual language ofthe state constitution,"(2)"Significant differences in the texts
of parallel provisions of the federal and state constitutions,"(3)"State constitutional and
common law history,"(4)"Preexisting state law,"(5)"Differences in structure between
the federal and state constitutions," and (6) "Matters of particular state interest or local
concem." 106 Wash. 2d at 61-62 (italics omitted).


                                           -10-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



review denied, 113 Wash. 2d 1040, 785 P.2d 827 (1990); State v. Forrester, 21 Wn.

App. 855, 870-71, 587 P.2d 179(1978), review denied, 92 Wn.2d 1006(1979)). As

the Court of Appeals acknowledged, even after Miller "no Washington case has

applied the categorical bar analysis." Bassett, 198 Wash. App. at 733. To the contrary,

our cases have consistently recognized the limited reach ofthe holding in Miller and

that our Miller-fix statute complies with it. See Ramos 187 Wash. 2d at 440-53. Nor

has our legislature taken the approach that some other states have taken ^post-Miller,

of categorically eliminating LWOP as a permissible sentence for all juvenile

offenders. Instead, RCW 10.95.030(3)(a) removes LWOP from consideration only

for juveniles age 15 and under, and retains judicial discretion to impose LWOP on

16- and 17-year-old homicide defendants in rare circumstances. I thus fail to see

how the majority finds evidence supporting a categorical bar in Washington law

when these authorities all rely on or respond to Miller, which itself imposes no

categorical constitutional bar to LWOP for juvenile homicide offenders.^
       At the end of the day, the majority's circular path of reasoning leads back to

Miller, and it attempts to reinterpret Miller in a way that expands the substantive

holding in that case to make it more like Graham. The majority ultimately rejects


       2 The majority finds it significant that several states have completely eliminated
juvenile LWOP as a discretionary sentence in all circumstances, with most taking this step
after Miller. Majority at 18 (citing state statutes). It acknowledges, however, that the
approach taken by Washington and other states is consistent with Miller. Id. at 18-19.

                                           -11-
State V. Bassett(Brian M.), 94556-0 (Stephens, J., dissenting)



Miller's actual holding, requiring individualized review of youth and attendant

characteristics for LWOP sentencing of juvenile homicide offenders, because it

elevates Graham's reasoning to an absolute. Majority at 15 (citing Graham, 560
U.S. at 67). Graham appropriately recognized that children are different from adults

and that juvenile LWOP sentences often fail to serve valid penological goals. See

Graham, 560 U.S. at 61. However, the Court in Graham made clear that this

"categorical bar [to LWOP]relates only to nonhomicide offenses." Miller, 567 U.S.

at 473 (citing Graham, 560 U.S. at 69). Here, of course, we are concerned with

homicide crimes, specifically homicide crimes committed by juvenile offenders

between the ages of 16 and 18. Notwithstanding Graham's recognition of the

mitigating impact of youth and its attendant characteristics. Miller determined it is

sufficient that sentencers must consider individual differences among juvenile

homicide defendants when imposing LWOP sentences. Id. at 480. In Ramos, we

recognized that Miller allows for sentencing discretion to impose LWOP on juvenile

homicide offenders, consistent with the Eighth Amendment. We refused to entertain

the very argument the majority today embraces in the absence of a state

constitutional analysis under the Fain factors. 187 Wash. 2d at 454-55."^ The


       ^ We also recognized in Ramos that "the Miller Court left state legislatures with
considerable flexibility to develop their own procedures for implementing its substantive
holding." 187 Wash. 2d at 440. "[T]he fixing of legal punishments for criminal offenses is a
legislative function." State v. Ammons, 105 Wash. 2d 175, 180, 713 P.2d 719, 718 P.2d 796

                                           -12-
State V. Bassett(Brian M.), 94556-0(Stephens, J., dissenting)



majority's answer to Ramos,apparently, is to now say a Fain analysis must give way

to a categorical analysis. See majority at 14-17 (rejecting Fain analysis as

insufficient to consider the characteristics of youth); see also Bassett, 198 Wash. App.

at 738 (refiising to apply Fain).

       Although the majority walks through the Gunwall factors to find that article

I, section 14 is more protective than the Eighth Amendment to the United States

Constitution, majority at 10-13, its reasoning rests entirely on reinterpreting Miller

to follow the categorical bar approach of Graham. The majority is careful not to

expressly rely on the single Iowa case to take this approach,see State v. Sweet, 879
N.W.2d 811 (Iowa 2016), but it endorses the Court of Appeals' categorical bar

analysis that leans heavily on Sweet. See majority at 14; Bassett, 198 Wash. App. at

735. The problem with this analysis is that it uses Graham's general recognition

that LWOP is often unconstitutional for children to overrule Miller's specific

holding that it is sometimes allowed. See Sweet, 879 N.W.2d at 829-30. Reaching

such a result by invoking state law rather than resting on federal law provides thin

cover.



         Washington State law does not categorically bar LWOP forjuvenile homicide

offenders. We consistently upheld juvenile LWOP before Miller, and it remains a


(1986). It is '"the function ofthe legislature and not ofthe judiciary to alter the sentencing
process.'" Id.(quoting State v. Monday, 85 Wash. 2d 906, 909-10, 540 P.2d 416 (1975)).

                                            -13-
State V. Bassett(Brian M.), 94556-0(Stephens, J., dissenting)



constitutionally permissible sentence for some juveniles under Miller's clear

holding. Nothing in our subsequent precedent adhering to Miller supports using

article I, section 14 to expand Miller's holding. I would uphold the constitutionality

of RCW 10.95.030(3)(a)(ii) and recognize the discretion of sentencing courts to

impose LWOP on juvenile homicide offenders in rare cases such as this.

                                    CONCLUSION


       Bassett, pursuant to the Miller-fix statute, was resentenced in 2015 when he

was 35 years old. Bassett, 198 Wash. App. at 718, 721. Consistent with RCW

10.95.030(3)(b), the resentencing court explicitly considered the required Miller

factors, including the transient immaturity and impulsivity attendant to youth in

general, as well as the evidence Bassett introduced regarding his disposition. The

court ultimately accepted the original LWOP sentence, finding that Bassett's

conduct in the premeditated murders did not indicate transient immaturity or

impulsiveness. This sentence was within the court's discretion,though based on the

record a different judge may have imposed a lesser sentence.^


       ^ In his cross petition for review by this court, Bassett challenged the sentencing
judge's exercise of discretion. See Cross-Pet. for Review (requesting review regarding
whether it is constitutional to (1) allow a judge to decide the presence of an aggravating
circumstance necessary to impose ajuvenile LWOP sentence,(2)allow a sentencing judge
to consider information offered as mitigation of punishment into evidence justifying
imposition ofthe most severe punishment possible for ajuvenile offender, and(3)sentence
a juvenile to LWOP on less than proof beyond a reasonable doubt). We rejected the cross
petition, however, and thus the sole issue before us is whether RCW 10.95.030(3)(a)(ii) is

                                          -14-
State V. Bassett (Brian M.), 94556-0 (Stephens, J., dissenting)



       I would conclude that RCW 10.95.030(3)(a)(ii) is constitutional and would

therefore uphold the sentencing court's discretionary decision to impose LWOP on

Bassett for the murders of his parents and brother.




constitutional. See Order, State v. Bassett, No. 94556-0 (Wash. Oct. 4, 2017); Pet. for
Review at 2("Does the provision ofthe Miller-fix statute permitting a sentencing court to
impose LWOP upon a juvenile murderer after fully considering mitigating factors that
account for the diminished culpability of youth and the chances of rehabilitation violate
our state's constitutional prohibition against cruel punishment?").

                                            -15-
State V. Bassett (Brian M.), 94556-0 (Stephens, J., dissenting)




                                           -16-